DETAILED ACTION
Claims 1-2 and 23-37 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Claims 1-2 and 23-37 remain pending. Claims 1-2, 23-24, 27 and 29 are amended. 
Applicant’s arguments, filed September 14, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of arthritis as the single disclosed species of inflammatory disease to which examination on the merits has been confined, as stated in the reply filed September 25, 2018, which is still in effect over the claims. 
	Accordingly, instant claims 31-36 remain properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-2, 23-30 and 37 remain under examination and are treated on the merits infra.

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2016/039534, filed June 27, 2016, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/185,001, filed June 26, 2015. Applicant is reminded that a Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1984). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/185,001, filed June 26, 2015,appears to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the instantly claimed subject matter of claims 1-2, 23-30 and 37 presently under examination. As such, Applicant’s claims 1-2, 23-30 and 37 presently under examination are entitled to the benefit of the earlier filing date of the prior-filed ‘001 application. 
Accordingly, the effective filing date of claims 1-2, 23-30 and 37 is June 26, 2015 (the filing date of U.S. Provisional Patent Application No. 62/185,001). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Status of Rejections Set Forth in the June 14, 2021 Final Office Action
	The rejection of claims 1-2, 23, 30 and 37 under 35 U.S.C. §102(a)(1) as being anticipated by Davidson et al. (“Isothiocyanates Are Detected in Human Synovial Fluid Following Broccoli Consumption and Can Affect the Tissues of the Knee Joint”, Scientific Reports, 2017; 7:3398, Published Online June 13, 2017) is hereby withdrawn, as such disclosure was first published after the effective filing date of claims 1-2, 23, 30 and 37, as set forth above.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


1.	Claims 1-2, 23-30 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “component (c) comprises glucosinolates, or derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates” renders the claim indefinite because it is unclear if component (c) of the composition is defined as (A) (i) glucosinolates, (ii) derivatives of glucosinolates, or (iii) both glucosinolates and derivatives of glucosinolates; or (B) (i) glucosinolates, with (ii) derivatives of glucosinolates or (iii) both glucosinolates and derivatives of glucosinolates being alternative options for the recited composition. Applicant’s use of the conjunction “or” to denote separation between the components fails to clearly set forth whether the limitation “or derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates” is intended to further define the options for component (c), or to define two alternative options for the composition as a whole. As a result, the ordinarily skilled artisan would not have been reasonably apprised of the actual components of the recited composition. Clarification is required. 
Applicant should additionally note that the ambiguity of whether the embodiments directed to “derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates” actually constitute options for component (c) or not renders the subject matter of claims 2 and 23-24 additionally unclear for identifying both the glucosinolates, derivatives of glucosinolates or glucosinolates and/or derivatives thereof as “component (c)”, when claim 1 is not plainly clear in this regard for the reasons above. 
In claim 1, Applicant recites “[a] method of treating an inflammatory disease in a subject”, but it is unclear if the subject is, in fact, in need of such treatment, or is any subject. Clarification is required.
As claims 2, 23-30 and 37 do not remedy this point of ambiguity in claim 1, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

---a composition comprising a combination of:
(a) EGCG;
(b) curcumin; and
(c) one of the following components selected from (i) glucosinolates, (ii) derivatives of glucosinolates, or (iii) both glucosinolates and derivatives of glucosinolates---
	to clearly and unequivocally eliminate the embodiment of the claim circumscribing a composition that comprises only derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates. 

Interpretation of the Claims for Examination
	Applicant’s instant claim 1 recites “[a] method of treating an inflammatory disease in a subject”, wherein the inflammatory disease is arthritis (Applicant’s elected species of inflammatory disease), which requires oral administration of “an effective amount of a composition comprising a combination of each of component (a), component (b), and component (c)”, in which component (a) comprises EGCG, component (b) comprises curcumin, and “the component (c) comprises glucosinolates, or derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates”, to the subject. 
	The recitation that the composition comprises component (a), (b) and (c) as amended does not clearly obviate the previously applied interpretation of the claims as providing for two distinct embodiments of the claim: (i) a composition comprising (a) EGCG, (b) curcumin, and (c) glucosinolates, derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates; or (ii) a composition comprising EGCG, curcumin and glucosinolates, or a composition comprising derivatives of glucosinolates or both glucosinolates and derivatives of glucosinolates1. Applicant’s amendments to claim 
	With regard to the subject of the instantly claimed method, Applicant’s claims will be interpreted for the purposes of examination as requiring that the subject be in need of treatment of the recited inflammatory disease (in this case, Applicant’s elected species of arthritis), despite the indefiniteness noted above (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), already of record, for  by reference.
Applicant’s amendments to instant claim 1 fail to clearly and unequivocally distinguish over the administration of a derivative of glucosinolates only (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”) and, therefore, do not clearly and unequivocally distinguish over Davidson’s teachings directed to the oral administration of a sulforaphane (SFN)-rich diet to mice with osteoarthritis to provide a chondroprotective effect manifested as a significant reduction in cartilage destruction in the treated mice as compared to the control diet. 
Accordingly, Applicant’s claim 1 remains properly included in the instant rejection. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that instant claim 1 has been amended to comprise “each of component (a), component (b), and component (c)”, such that the Davidson et al. publication does not “teach the oral administration of EGCG (component (a)) and curcumin (component (b)) for treatment of a recited inflammatory disease in a subject, as required by the claims” and, therefore, cannot anticipate the claimed methods (Remarks, p.6). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to mice with osteoarthritis to significantly reduce cartilage destruction in the treated mice as compared to the control diet (where SFN is such a glucosinolate derivative), such teachings continue to remain applicable to the claims even as amended. Though it is Applicant’s position that Davidson cannot anticipate the rejected claims because it fails to also provide for administration of EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates and/or derivatives of glucosinolates) is not clearly and unequivocally required by the rejected claims (again, see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 1-2 and 30 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	3.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes that Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372), each already of record, for the 
	Applicant is notified that claim 23 was inadvertently omitted from the grounds for rejection due to a typographical error. However, as claim 24 was previously clearly rejected over the combination of Davidson et al. in view of Fahey et al., and claim 24 denotes a narrower embodiment of the subject matter circumscribed by instant claim 23, the inclusion of claim 23 into the statement of the rejection above is proper, as the reasons for rejection as previously applied to claim 24 also apply equally to instant claim 23. Such reasons also do not constitute a new ground for rejection, as the reasons are adopted in full and no modification is necessary insofar as it applies to the subject matter of claim 23. 
	Applicant’s amendments to claims 23-24 are editorial in nature, seeking only to clarify that the glucosinolates and/or derivatives thereof may further define an element of component (c), but propagate the ambiguity as to whether the composition as primarily defined in claim 1 allows for a composition in which derivatives of glucosinolates (SFN, e.g.) or glucosinolates and derivatives of glucosinolates are the sole components thereof. As Davidson’s teachings are clearly directed to the administration of the glucosinolate derivative SFN, such teachings continue to meet Applicant’s instant claims 23-24. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary reference to Fahey et al. “do[es] not cure this deficiency” (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 24, which ultimately depends from claim 1 - fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Fahey et al. teaches the use of broccoli sprouts as a well-known dietary source of SFN, such teachings continue to remain applicable to the prima facie obviousness of orally administering broccoli sprouts as Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 23-24 is proper. 

	4.	Claim 37 remains rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Thysen et al. (“Targets, Models and Challenges in Osteoarthritis Research”, Disease Models & Mechanisms, 2015; 8:17-30), each already of record, for the reasons of record set forth at p.9-10 of the previous Office Action dated June 14, 2021, of which said reasons are herein incorporated by reference. 
	
Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary reference to Thysen et al. “do[es] not cure this deficiency” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 37, which depends from claim 1 - fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Thysen et al. teaches the clinical relevance of Davidson’s osteoarthritis mouse model to human osteoarthritis, such teachings continue to remain applicable to the prima facie obviousness of adapting Davidson’s SFN-rich Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claim 37 is proper. 

	5.	Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent No. 9,138,420 B2; 2015), each already of record, for the reasons of record set forth at p.10-11 of the previous Office Action dated June 14, 2021, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary references to Kuklish et al. and D’Agostino et al. “do not cure this deficiency” (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 25, which depends from claim 1 - fails to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Kuklish et al. and D’Agostino et al. teach the presence of inflammation in osteoarthritis and the effect of a ketogenic prima facie obviousness of combining Davidson’s SFN-rich diet therapy for the treatment of osteoarthritis subjects with a ketogenic diet for the purpose of reducing inflammation associated with osteoarthritis. Though it is Applicant’s position that the instant claims also require administration of oral EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates and/or derivatives of glucosinolates) is not actually explicitly recited in the rejected claims (again, see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claim 25 is proper. 

	6.	Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013), each already of record, for the reasons of record set forth at p.11-12 of the previous Office Action dated June 14, 2021, of which said reasons are herein incorporated by reference. 
	Applicant’s amendments to claims 27 and 29 requiring that the composition comprise each of components (a) (EGCG), (b) (curcumin), and (c) (glucosinolates, or derivatives of glucosinolates, or both glucosinolates and derivatives of glucosinolates) necessitates the removal of such claims from the statement of the rejection above, as Davidson’s teachings are directed to administration of the glucosinolate derivative SFN alone. 
	Response to Applicant’s Arguments
In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary references to Kuklish et al. and Ramesh “do not cure this deficiency” (Remarks, p.7).

Applicant’s amendments to instant claim 1 – and, by extension, claims 26 and 28, which ultimately depend from claim 1 - fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Kuklish et al. and Ramesh teach the presence of inflammation in osteoarthritis and the anti-inflammatory effect in orally administering ketones and medium-chain triglycerides (MCTs), such teachings continue to remain applicable to the prima facie obviousness of combining Davidson’s SFN-rich diet therapy for the treatment of osteoarthritis subjects with an oral composition of ketone bodies and MCTs for the purpose of reducing inflammation associated with osteoarthritis. Though it is Applicant’s position that the claims require administration of oral EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates and/or derivatives of glucosinolates) is not explicitly recited in the rejected claims (again, see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 26 and 28 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140).
Serisier et al. teaches a composition comprising curcuminoid with green tea polyphenol for use in the treatment of osteoarthritis, as well as a method for treating osteoarthritis in a mammal comprising administering to said mammal a composition comprising curcuminoid with green tea polyphenol (p.1, paras.1, 4; p.2 para.7; p.8, para.4). Serisier et al. teaches that the mammal is any animal that suffers from osteoarthritis, particularly a human (p.1, para.5; p.9, para.2). Serisier et al. teaches that the curcuminoid is preferably curcumin, as it is the most active curcuminoid, and the green tea polyphenol is preferably a catechin, wherein the catechin is preferably EGCG (p.2, para.6-p.3, para.2). Serisier et al. teaches that the administration includes feeding, or any other method of oral administration, including, e.g., tablets, capsules, etc. (p.10, para.1). Serisier et al. teaches that the beneficial properties of curcuminoid with green tea polyphenol yielded an effect greater than simply a cumulative effect, and that the combination can provide a synergistic effect in decreasing inflammation, decreasing catabolism and increasing anabolism observed in osteoarthritis (p.8, para.6-p.1, para.1; p.11, para.1).
Serisier et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of a glucosinolate and/or derivative of glucosinolate, such as sulforaphane (claims 1-2).
moles/day SFN as compared to the control diet) was effective to significantly reduce cartilage destruction at 12 weeks as compared to the control diet in DMM mice (col.2, para.1, p.3136). Davidson et al. teaches that the study demonstrates that a high-glucosinolate diet may be used to prevent or slow the progression of osteoarthritis (abstract; col.1, para.2, p.3139). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Serisier’s composition comprising curcuminoid and green tea polyphenol with SFN, as taught by Davidson et al., because each was known to have efficacy in the treatment of osteoarthritis. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) osteoarthritis-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
In claim 30, Applicant specifies that the inflammatory disease is arthritis.
In claim 37, Applicant specifies that the subject is human. 

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30 and 37, 
further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372).
Serisier in view of Davidson as applied above to claims 1-2, 30 and 37. 
Serisier in view of Davidson differ from the instant claims only insofar as they do not explicitly teach that the SFN is provided via, e.g., broccoli sprouts (claims 23-24). 
Fahey et al. teaches that edible plants belonging to the family Cruciferae and genus Brassica (e.g., broccoli and cauliflower) contain substantial quantities of isothiocyanates, mostly in the form of their glucosinolate precursors (abstract). Fahey et al. teaches that, unexpectedly, 3 day old sprouts of broccoli and cauliflower contain 10-100x higher levels of glucoraphanin (the glucosinolate of SFN) than do the corresponding mature plants (abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing broccoli sprout as the source of SFN rather than SFN per se because Fahey et al. clearly teaches broccoli sprout as a known source of SFN. The use, therefore, of broccoli sprout as the source of the SFN used in the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis would have been prima facie obvious to the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30 and 37, 
further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent Application Publication No. 2014/0350105 A1; 2014).
Serisier in view of Davidson as applied above to claims 1-2, 30 and 37. 
Serisier in view of Davidson differ from the instant claim only insofar as they do not explicitly teach the further administration of a ketogenic or modified ketogenic diet (claim 25). 

D’Agostino et al. teaches that the ketogenic diet induces metabolic adaptations that lead to improved mitochondrial function, decreased reactive oxygen species production, increased activity of neurotrophic factors, and reduced inflammation (p.2, para.[0014]; p.6, para.[0064]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further administering a ketogenic diet as described by D’Agostino et al. to the osteoarthritic subject of Serisier’s method as modified by Davidson et al. because Kuklish et al. teaches that osteoarthritis was known to be characterized by inflammation and D’Agostino et al. teaches that a ketogenic diet was known to effectively reduce inflammation. The skilled artisan would have been motivated to additionally administer a ketogenic diet to the osteoarthritic subject of Serisier’s method as modified by Davidson et al. for the purpose of further mitigating the inflammatory process associated with osteoarthritis. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer a ketogenic diet with the curcuminoid and green tea polyphenol composition of Serisier et al. as modified by Davidson et al. to further incorporate the glucosinolate derivative SFN to treat osteoarthritis by further reducing the inflammation associated therewith. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

10.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140),
as applied above to claims 1-2, 30 and 37, 

Serisier in view of Davidson as applied above to claims 1-2, 30 and 37. 
Serisier in view of Davidson differ from the instant claims only insofar as they do not explicitly teach (i) further orally administering ketones (claims 26-27), or (ii) further orally administering MCTs (claims 28-29). 
Kuklish et al. teaches that osteoarthritis is a complex degenerative disease of the joints characterized by progressive destruction of articular cartilage and peri-articular structures, including bone, synovium, and associated fibrous joint tissues, and varying degrees of inflammation (col.1, l.5-9). 
Ramesh teaches a grain free solid-in-oil dispersion comprising a medium chain fatty acid (MCFA) with at least one polyunsaturated fatty acid (PUFA), with at least one ketone body for the combination treatment of a disorder, wherein the preferred ketone body is acetoacetate or -hydroxybutyrate (p.8, para.[0092]). Ramesh defines the term MCFAs as including ester forms thereof, such as MCTs, further exemplifying the use of MCTs as the MCFA component of the solid-in-oil dispersion (p.5, para.[0060]; Ex.1, p.8, para.[0097]; Ex.3, p.8, para.[0099]). Ramesh additionally teaches that the disclosed dispersions may be prepared alone or with an additional therapeutic agent for oral administration (p.7, para.[0084]). Ramesh teaches that PUFAs are known to increase anti-inflammatory properties, enhance -oxidation in peroxisomes and improve the integrity of cell membranes (p.11, para.[0122]). Ramesh teaches that MCFAs undergo -oxidation in hepatocytes, thereby generating ketone bodies and releasing them into the circulation (p.11, para.[0122]). Ramesh teaches that the solid dispersion combines the therapeutic properties of PUFAs with those of MCFAs, thereby providing an anti-inflammatory effect by increasing levels of IL-6, TNF and ketone bodies (p.11, para.[0122]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further administering Ramesh’s solid-in-oil dispersion of a MCFA (which may specifically constitute a triglyceride form thereof), PUFA and a ketone body to the osteoarthritic subject treated via the composition of Serisier et al. as modified by Davidson et al. because Kuklish et al. teaches that osteoarthritis was known to be characterized by inflammation and Ramesh prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer the solid-in-oil dispersion of a MCFA (which may specifically constitute MCTs), PUFA and a ketone body as described by Ramesh with the curcuminoid and green tea polyphenol composition of Serisier et al. as modified by Davidson et al. to further incorporate the glucosinolate derivative SFN to treat osteoarthritis by further reducing the inflammation associated therewith. 
In claims 26-27, Applicant requires oral administration of the ketones. 
In claims 28-29, Applicant requires oral administration of the MCTs. 
As established above, Ramesh clearly provides for the oral administration of a dispersion formulation of a MCFA – which is explicitly defined as including triglyceride forms thereof, thereby meeting Applicant’s limitation directed to the administration of MCTs – with a PUFA and at least one ketone body (thereby meeting Applicant’s limitation directed to the administration of ketones), which may be administered alone or in combination with another therapeutic agent, to provide an anti-inflammatory effect by increasing levels of ketone bodies. The skilled artisan would have found it prima facie obvious to orally administer this disclosed dispersion of Ramesh with the orally administered composition of Serisier et al. as modified by Davidson et al. to provide additional therapeutic benefit in the treatment of osteoarthritis in the treated subjects. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1-2, 23-30 and 37 is proper.
Claims 31-36 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.
not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In a further illustration of this, Applicant’s claims recite a composition comprising EGCG (A), curcumin (B), and glucosinolates (C) or derivatives of glucosinolates (D) or both glucosinolates and derivatives of glucosinolates (C+D). There are two possible permutations of the claimed components: 
        (i) A, B, and one of C, D or C+D; or 
        (ii) (a) A, B and C, or (b) D, or (c) C+D.